Title: From Alexander Hamilton to Nathan Rice, 1 April 1800
From: Hamilton, Alexander
To: Rice, Nathan



Sir
New York April 1st. 1800

I have received your letter of March 23rd and have forwarded to the Secretary of War Capt: Babbits resignation the acceptance of which I shall no doubt be shortly enabled to inform you of.
The Post[s]cript of your letter has been communicated to the Deputy Paymaster General; he informed me that the delay in sending on the money was occasioned by some perplexity as to the mode of remittance, the difficulty however being surmounted, he had, on the 17th. of last month forwarded a draft to the paymaster on the Branch Bank Boston for the amount of the Balance due the 14. regiment on the 31st. of Octer, as pr. Settlemt. made in february.
With true consideration   I am
Colonel Rice

